Citation Nr: 1415495	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  07-37 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for residuals of a right foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1956 to December 1957. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied the entitlement to service connection for residual of scar on the second toe and right foot, and for pain in both ankles.

This appeal was previously remanded by the Board for further development in April 2009, August 2011, November 2012, and April 2013.  In a February 2014 rating decision, service connection was granted for residuals of a right toe injury, thereby partially satisfying the previously remanded claim of entitlement to service connection for residuals of a right toe and foot injury.  

In January 2009, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board that is no longer employed by the Board.  He later testified at a hearing before the undersigned VLJ in March 2013.  Transcripts from these hearings are of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In a July 2013 memorandum, the agency of original jurisdiction (AOJ) explained that certain military medical facilities may maintain service member medical records longer than other facilities.  Walton Army Hospital, Fort Dix, New Jersey, was identified as one such facility.  To this point, however, it does not appear that the AOJ has requested the Veteran's treatment records directly from the medical facility at Fort Dix, as instructed in the prior remand; but rather has only requested such records through the National Personnel Records Center (NPRC).  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, attempts were previously made to request the Veteran's records from his assigned unit through the NPRC.  The unit identified in prior requests, however, appears to be incorrect.  The Veteran has reported that he was initially assigned to Company "M" of the 3rd Battalion, 13th Infantry Regiment, and later that his company was changed to "D."  He reported that he was not part of the 1st Battalion or 1st Brigade.  Relevant records should be requested again using his correct unit information. 

In the May 2013 VA examination, the examiner noted that the Veteran's current left ankle condition was gouty arthritis.  The examiner did not comment fully on the Veteran's diagnosed left ankle osteoarthritis, however.  The examiner should additionally revise her opinion based on any additional evidence received.

Finally, after review of the record it does not appear that treatment records from Dr. Edgar Rojas, the Veteran's private primary care physician, were properly requested after the Veteran initially provided authorization to obtain such records in February 2009.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's records pertaining to in-service treatment for ankle and foot disabilities directly from the base medical facility at Fort Dix, New Jersey.

Efforts to obtain these records must continue until they are obtained unless it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, inform the Veteran; also tell him what efforts were made to obtain the records and what additional actions will be undertaken with regard to his claims.

2.  Request any available records pertaining to the Veteran's in-service injuries, including morning reports or sick reports, through his correct unit(s) (CO's "M" and "D," 3rd BTN, 13th INF) from the NPRC, the U.S. Army and Joint Services Records Research Center (JSRRC), and/or from the National Archives and Records Administration (NARA), as may be appropriate.

Efforts to obtain these records must continue until they are obtained unless it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, inform the Veteran; also tell him what efforts were made to obtain the records and what additional actions will be undertaken with regard to his claims.

3.  Ask the Veteran to provide authorization for VA to obtain records of his private treatment provided by Dr. Edgar Rojas, and records of private treatment from any additional, not previously identified, healthcare provider that has treated his claimed ankle or foot disabilities.  

If requested private treatment records cannot be obtained, the Veteran must be notified of the attempts made and what further actions will be taken.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim.

4.  Thereafter, ask the examiner who conducted the May 2013 VA orthopedic examination to review the record and determine whether either of her opinions regarding the Veteran's claimed bilateral ankle or right foot disabilities is changed based on any new evidence of record. 

Specifically, the examiner is asked to opine as to whether the Veteran's bilateral ankle osteoarthritis, as diagnosed in the September 2011 VA examination, was at least as likely as not (50 percent or greater probability) incurred during or as a result of his active service, to include his multiple in-service left ankle injuries.  

The examiner is asked to comment on the Veteran's report of being told by a healthcare provider that he will always have weak ankles and be prone to spraining due to prior wounds. 

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence of record.

If, this examiner is no longer available then the necessary opinions should be obtained from another qualified medical professional.

If further examination is recommended, this should be undertaken.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).


